DETAILED ACTION
This office action is in response to amendments to application 16/351,879, filed on 09/23/2021.
Claims 1-6, 9-14, and 17-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 09/23/2021, have been entered.
Regarding the objection to claim 19, the objection is withdrawn due to amendment.
Regarding rejections of claims 1-6, 9-14, and 17-20 under 35 U.S.C. 103, the rejections are withdrawn due to Applicant’s amendments in concert with Examiner’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 9, and 17 should be amended as follows:
“before performing the second navigation broadcasting, performing the following[[s]]:”
fan-shaped area having a center angle less than or equal to a second threshold, the second threshold being less than 180 degrees”
Authorization for this examiner’s amendment was given in an interview with Sujin Park on 11/2/2021.

Allowable Subject Matter
	Claims 1-6, 9-14, and 17-20 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Kim et al. (US 20170284812), hereinafter Kim. Kim discloses a method for road geometry matching with componentized junction models is provided. The method includes receiving a plurality of predefined road component models, receiving map data representing a physical road junction, selecting a subset of the plurality of road component models to characterize the physical road junction represented by the received map data, and defining a road junction configuration for the physical road junction with the selected road component models.
	Kim, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a method of identifying information during navigation, in a terminal comprising at least one processor, the method comprising extracting, by the at least one processor, fork data from navigation data, the fork data corresponding to a first road having a fork and extracting from the fork data, by the at least one processor, a first node on an entrance road and a first exit road, a second exit road, and a third exit road, the first, second, and third exit roads being roads in different directions and one or more of the first, second, and third exit roads being connected to the first node. The method further comprises identifying, by the at least one processor, the fork data as corresponding to a three-way fork, in response to all of the first, second, and third exit roads converging at the first node and 
	Claims 9 and 17 are analogous to claim 1 and allowable for analogous reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662